Citation Nr: 0215134
Decision Date: 10/28/02	Archive Date: 02/07/03

Citation Nr: 0215134	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  00-11 373	)	DATE OCT 28, 2002
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an August 9, 1993, rating decision which denied entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel

VACATUR

The veteran served on active duty from July 1988 to June 
1992.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 decision in 
which the RO determined that the August 1993 rating decision 
was not clearly and unmistakably erroneous.  The Board 
remanded the case in June 2001 in order to afford the veteran 
the opportunity to appear at a personal hearing before a 
Member of the Board sitting at the RO.  A hearing was 
scheduled in July 2001; however, the veteran failed to report 
to that hearing.  The case was returned to the Board in 
October 2001 at which time the Board concluded that the 
veteran had withdrawn his request for a hearing.  The Board 
adjudicated the claim on the merits and determined that the 
August 1993 rating decision did not contain CUE.  

In a January 2002 statement, the veteran's representative 
noted that the veteran had never received notice of the 
hearing scheduled in July 2001 and requested that the Board 
reconsider the October 2001 decision and re-schedule a 
hearing.  

In a March 2002 letter to the veteran, the Board noted the 
due process concerns in this case and informed him that the 
RO would contact him to schedule a hearing.  The veteran was 
further informed that if he appeared for the hearing, the 
Board's October 2001 decision would be vacated and the Board 
would promulgate a new decision.  Thereafter, the veteran 
appeared at a May 2002 hearing before a Member of the Board 
sitting at the RO.  

Inasmuch as it appears that the veteran was not notified of 
the July 2001 hearing, but did appear at the May 2002 
hearing, the Board's October 2001 decision on the issue of 
whether there was CUE in an August 9, 1993, rating decision 
which denied entitlement to service connection for 
schizophrenia must be VACATED in order to assure due process.  
38 C.F.R. § 20.904 (2002).  A new decision will be entered.  



ORDER

The Board's October 2001 decision, which determined that an 
August 9, 1993, rating decision which denied entitlement to 
service connection for schizophrenia was not clearly and 
unmistakably erroneous, is VACATED.  



		
	A. Bryant
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



Citation Nr: 0125567	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  00-11 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether an August 9, 1993, rating decision which denied 
entitlement to service connection for schizophrenia involved 
clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from July 1988 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In June 2001, the Board remanded the case to the RO to allow 
the veteran an opportunity to present evidence at a personal 
hearing before a member of the Board.
In July 2001, the veteran failed to report for a scheduled 
personal hearing.  Therefore, the Board must conclude that 
the veteran's request has been withdrawn and the case is 
ready for appellate review.  See 38 C.F.R. § 20.702(d) 
(2001).


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate the claim and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

3.  The RO's failure to make additional efforts to obtain the 
veteran's service medical records dated prior to November 
1991 was not a "grave procedural error" and the August 9, 
1993, rating decision is final.

4.  The veteran's claim as to CUE because of a breach of a 
duty to assist must be denied because of the absence of legal 
merit.

5.  A VA medical rating specialist signed the August 9, 1993, 
rating decision with rating specialists but did not provide a 
medical opinion in this case.

6.  The veteran's claim as to CUE because of a VA physician's 
participation in the rating determination must be denied 
because of the absence of factual merit.

7.  The evidence as to whether the veteran's psychiatric 
disability preexisted service is not "undebatable." 


CONCLUSION OF LAW

The August 9, 1993, rating decision which denied entitlement 
to service connection for schizophrenia was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Veterans Appeals (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA cannot assist in the development of a claim 
that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the February 2000 statement of the case adequately notified 
the veteran of the evidence necessary to substantiate the 
claim and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that all identified and 
authorized records pertinent to the matter on appeal have 
been received.  

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Background

In May 1993 the RO received the veteran's application for VA 
benefits requesting entitlement to service connection for 
paranoid schizophrenia, schizoaffective/bipolar disorder, 
aggravated by service.  The veteran reported he had been 
treated for schizophrenia and bipolar disorders at a service 
department hospital from November 1991 to June 1992.  He also 
indicated that he had been treated for schizophrenia at the 
Arkansas State Mental Hospital in 1983 and 1985 and at the 
U.S.C. Medical Center in 1987.  

In June 1993 the RO received VA medical records dated in May 
1993.  A VA medical certificate noted the veteran had an 
extensive psychiatric medical history including 7 
hospitalizations for hearing voices and hallucinations.  It 
was noted that the veteran's first psychiatric 
hospitalization was at age 18 when he was in high school.

In June 1993 the RO received private medical records from the 
Arkansas State Hospital.  An October 1985 report provided a 
provisional/final diagnosis of schizophrenoform disorder.  
Reports dated in June 1987 included a final diagnosis of 
schizophrenia disorder.

In July 1993, pursuant to a VA Form 70-3101-4, Request for 
Information, the RO received a folder containing service 
medical records dated from November 4, 1991, to March 5, 
1992.  The records included a December 1991 medical board 
report indicating that pre-service private medical records 
had been reviewed and noting that the veteran had a history 
of 4 psychiatric hospitalizations prior to enlistment.  It 
was the opinion of the medical board that the veteran's 
schizoaffective disorder, bipolar type, existed prior to 
service and had not progressed at a rate greater than was 
usual for such a disorder.

On August 9, 1993, the RO denied the veteran's claim for 
entitlement to service connection for schizophrenia.  It was 
noted that service medical records dated from November 4, 
1991, to March 5, 1992, VA medical records dated from May 4, 
1993, to May 26, 1993, and private medical records from the 
Arkansas State Hospital dated from October 23, 1985, to June 
5, 1987, had been received.  The RO, in essence, found the 
veteran's psychiatric disorder existed prior to service and 
was not aggravated by active service.  The decision was 
signed by a medical rating specialist and 2 rating 
specialists.  The veteran was notified of the determination 
by correspondence dated August 20, 1993.

In September 1993 the veteran submitted a notice of 
disagreement.  He provided no information as to the basis of 
his disagreement.

In December 1993 the RO issued a statement of the case 
summarizing the evidence considered and of the action VA had 
taken, providing reference to pertinent laws, and describing 
the reasons and bases for the decision.  The veteran was 
notified that additional action was required to perfect the 
appeal; however, no subsequent correspondence indicating an 
intent to continue the appeal was received within the 
requisite time period for a timely appeal.

In November 1999 the veteran's service representative claimed 
the August 9, 1993, rating decision involved CUE, in essence, 
because of the RO's failure of a duty to assist the veteran 
in obtaining all of his service medical records, because a VA 
physician participated in the rating determination, and 
because the RO incorrectly applied existing law as to the 
presumption of soundness upon enlistment.  It was noted that 
the veteran's service medical records dated prior to November 
1991 had not been received and the RO had taken no additional 
action to try to obtain them.  He also stated that the 
signature of a VA physician in block 23 of the rating 
decision violated case law holdings that rating board 
personnel were not allowed to make medical opinions.  
Additionally, he asserted that the RO could not have properly 
considered the veteran's presumption of soundness based upon 
the evidence then of record.

In his substantive appeal the veteran reiterated his claim 
and cited case law in support of his appeal.  He asserted 
that the RO in denying the CUE claim had failed to consider 
applicable case law including Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999).

Analysis

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a) (2001).

The Court has held that CUE is a very specific and rare kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  The Court established a three-
part test to determine whether CUE is present in a prior 
determination; (1) either the correct facts, as they were 
known at the time, were not fully adjudicated (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and, (3) a determination that there was CUE 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) en banc).  A finding of CUE 
requires that error, otherwise prejudicial, must appear 
undebatable.  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).

In this case, the veteran and his service representative 
claim the August 9, 1993, rating decision involved CUE, in 
essence, (I) because of the RO's failure of a duty to assist 
the veteran in obtaining all of his service medical records, 
(II) because a VA physician participated in the rating 
determination, and (III) because the RO incorrectly applied 
existing law as to the presumption of soundness upon 
enlistment.

I.  Failure of A Duty to Assist.

As to the veteran's claim that the August 9, 1993, rating 
decision involved CUE because of the RO's failure of a duty 
to assist him in obtaining all of his service medical 
records, the Court has held that a breach of a duty to assist 
cannot form the basis for a claim of CUE.  Shockley v. West, 
11 Vet. App. 208, 213 (1998) (citing Hazan v. Gober, 10 Vet. 
App. 511 (1997); Crippen v. Brown, 9 Vet. App. 412 (1996); 
Caffrey v. Brown, 6 Vet. App. 377 (1994)).  

The Board notes that in Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), the United States Court of Appeals for the 
Federal Circuit upheld prior case law that a breach of a duty 
to assist cannot form the basis for a claim of CUE but held 
that finality did not attach to a rating decision when there 
was a breach of the duty to assist in which the VA failed to 
obtain pertinent service medical records specifically 
requested by the claimant and failed to provide the claimant 
with notice explaining the deficiency. 

The Court subsequently held that the decision in Hayre did 
not require the tolling of an underlying final RO decision 
for a "garden variety" breach of the duty to assist and 
stated that the tolling of finality should be reserved for 
instances of "grave procedural error" that may deprive a 
claimant of a fair opportunity to obtain entitlements 
provided for by law and regulation.  Simmons v. West, 14 Vet. 
App. 84, 90 (2000).  

The Court has also held that when VA fails during the 
adjudication process to comply with certain procedural 
requirements mandated by law or regulation the claim remains 
pending in that VA adjudication process but that the failure 
is not a final adverse RO decision subject to a CUE attack.  
See Norris v. West, 12 Vet. App. 413 (1999).

Based upon the evidence of record, the Board finds the 
failure of the RO to make additional efforts to obtain the 
veteran's service medical records dated prior to November 
1991 was not a "grave procedural error."  Although the 
available service medical records did not include the 
veteran's enlistment examination or reports dated earlier 
than November 1991, the veteran does not claim these reports 
include any pertinent information as to the etiology or 
aggravation of his psychiatric disability.  The Board also 
notes that the evidence of record at the time of the August 
9, 1993, rating decision included sufficient evidence of a 
preexisting psychiatric disorder, including the veteran's own 
admissions on his May 1993 application.  Therefore, the Board 
finds additional efforts to obtain those records would have 
been futile.

As the August 9, 1993, rating decision became final and a 
breach of a duty to assist cannot form the basis for a claim 
of CUE, the Board finds the veteran's claim as to this matter 
must be denied because of the absence of legal merit.  See 
Sabonis, 6 Vet. App. 426. 

II.  VA Physician Participation in Rating Determination.

The Court has held that when findings and conclusions are 
medical in nature, the Board may not rely on its own 
unsubstantiated medical conclusions, but "may consider only 
independent medical evidence to support [its] findings." 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1990); see also 
Paller v. Principi, 3 Vet. App. 535, 538 (1992).

The Court has also held that "[a] medical opinion by a 
Regional Office rating board . . . is not 'independent 
medical evidence' as described in Colvin and, therefore, 
cannot be relied on by a Board panel to support its 
opinion."  Tucker v. Derwinski, 2 Vet. App. 201 (1992).

In this case, although the veteran and his service 
representative assert that the August 9, 1993, rating 
decision violated case law holdings that rating board 
personnel were not allowed to make medical opinions, the 
Board finds the evidence of record does not demonstrate the 
medical rating specialist provided any medical opinion.  
While he signed the decision with 2 other rating specialists, 
there is no evidence indicating he provided a medical opinion 
that was relied upon in the determination.  In fact, the 
rating decision referenced only "independent medical 
evidence," pre-service private medical records and service 
medical records, in denying entitlement to service 
connection.  Therefore, the Board finds the veteran's claim 
as to this matter must be denied because of the absence of 
factual merit.

III.  Incorrect Application of Existing Law.

VA law extant at the time of the August 9, 1993, rating 
decision provided that service connection may be granted for 
a disability resulting from personal injury suffered or 
disease contracted in line of duty or for aggravation of 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1992).

Regulations provided that there were medical principles so 
universally recognized as to constitute fact (clear and 
unmistakable proof), and when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary.  38 C.F.R. § 3.303(c).

Regulations also provided that the veteran was considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  38 U.S.C.A. 
§ 1111 (West 1991); 38 C.F.R. § 3.304 (1992).

In this case, the Board notes the RO did not provide a 
specific determination that the evidence demonstrating the 
veteran's psychiatric disorder existed prior to service was 
clear and unmistakable and did not specifically refer to the 
regulation providing the presumption of soundness.  However, 
the December 1993 statement of the case specifically cited 
the pertinent provisions of 38 C.F.R. § 3.303(c) as to the 
evidence necessary for a determination that a disability 
preexisted service.  The Board notes the evidentiary standard 
of clear and unmistakable proof required under 38 C.F.R. 
§ 3.303(c) is essentially the same as the clear and 
unmistakable evidence requirement of 38 C.F.R. § 3.304.  
Therefore, the Board finds the evidence does not indicate 
statutory or regulatory provisions extant at the time were 
incorrectly applied.

Based upon the evidence of record at the time of the August 
9, 1993, rating decision, the Board finds it is not 
"undebatable" as to whether the evidence showing the 
veteran's psychiatric disability preexisted service was clear 
and unmistakable.  See Damrel, 6 Vet. App. at 245.  In fact, 
the evidence, including the veteran's own statements on his 
application for VA benefits, showed he had been treated for a 
psychiatric disability prior to service and a service medical 
report noted the disorder had not been aggravated by active 
service.  As there is no indication that laws were 
incorrectly applied, the Board must conclude that the 
August 9, 1993, rating decision did not involve CUE.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim.



ORDER

As the August 9, 1993, rating decision which denied 
entitlement to service connection for schizophrenia did not 
involve CUE, the appeal is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

